Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is the Final Office action in response to the Amendment filed on 11/1/2021.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over US 2018/0202707 to Park in view of US 2017/0253281 to Kwak et al (hereinafter Kwak) and US 2015/0176886 to Lee et al (hereinafter Lee).
Claim 6). An appliance door closure assembly, comprising: an anchor 82 positioned within a first housing; and a latch assembly 90 positioned within a second housing, the latch assembly including: a first cam 93 pivotally coupled to a sidewall of the second housing; a second cam 92 pivotally coupled to the sidewall of the second housing and engaged with the first cam 93, wherein the second cam 92 defines a hook 925; and a spring 96 configured to bias the second cam.  
The differences being that Park fails to clearly disclose the limitations in (i) Claim 6 of the spring configured to bias the second cam to an unlatched position; (ii) Claim 6 of a lever disposed within the cavity positioned below the second housing; and an actuation member having first and second ends, wherein the first end of the actuation member is coupled to the first cam, and the second end of the actuation member is coupled to the lever.
Regarding (i), Kwak discloses a latch assembly including a first cam, a second cam 130 engaged with the first cam, wherein the second cam 130 defines a hook; and a spring 230 configured to bias the second cam 130 to an unlatched/unlocked position.
Therefore, it would have been obvious and well within the level of one skilled in the art, in view of Kwak, to modify Park to include the limitations in Claim 6 of the spring configured to bias the second cam to an unlatched position in order to facilitate biasing the second cam to the unlatching/unlocking position.
Regarding (ii), Lee discloses an appliance door assembly comprising an inner door 100; an outer door 200 selectively coupled with the inner door 100; a latch assembly comprising a first cam; a second cam; an actuation member 420 coupled to the first cam 430 and configured to selectively move the first cam into an inclined 
Therefore, it would have been obvious and well within the level of one skilled in the art, in view of Lee, to modify the actuation member of Park, as modified, to include the limitations in Claim 6 of a lever disposed within the cavity positioned below the second housing; and an actuation member having first and second ends, wherein the first end of the actuation member is coupled to the first cam, and the second end of the actuation member is coupled to the lever in order to facilitate opening of the door assembly.
Claims 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Park, as modified, as applied to claim 6 above, and further in view of US 2020/0386010 to LV et al (hereinafter LV).
Park, as modified, discloses all the elements as discussed above including the limitations in Claim 9 of wherein the anchor 82 abuts a first edge of the second cam 92 when the outer door is in the closed position, the second cam movable into a locked position by the anchor, and further wherein the hook of the second cam is engaged with the anchor when the second cam is in the locked position (Fig. 12). The differences being that Park, as modified, fails to clearly disclose the limitations in Claims 7-8.

Therefore, it would have been obvious and well within the level of one skilled in the art, in view of LV, to modify Park, as modified, to include the limitations in Claims 7-8 of wherein the first housing is in connection with an inner door and the second housing is in connection with an outer door, the outer door selectively couplable with the inner door, and wherein the anchor extends outward from the first housing and is at least partially received by the second housing when the outer door is in a closed position in order to increase the overall versatility of the appliance door assembly.  
Claims 12-13, 15-17, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Park in view of LV and Lee.
Park discloses (Claim 12). An appliance door closure assembly, comprising: an inner door 21 selectively coupled with an outer door 22; an anchor 82 disposed within a second housing if the outer door 22 and defining a retention space 823; and a latch assembly 90 disposed within a first housing of a cavity of the inner door 21, the latch assembly including: a first cam 93 having a first contact surface and pivotally coupled to a base; and a second cam 92 having a second contact surface engaged with the first contact surface of the first cam 93, wherein the latch assembly is movable between a first position and a second position; (Claim 13). The appliance door closure assembly of Claim 15). The appliance door closure assembly of claim 12, wherein the second cam 92 defines a hook 925, the hook selectively engaged with the retention space 823 of the anchor 82; (Claim 16). The appliance door closure assembly of claim 12, wherein the latch assembly further includes an actuation member 945 operably coupled to the first cam 93 and configured to downwardly rotate the first cam into an inclined position (Fig. 12) from a neutral position (Fig. 11); (Claim 19). The appliance door closure assembly of claim 12, wherein the first cam 92 includes an upper edge positioned to abut the second cam when the second cam is in the unlocked position (Fig. 13); (Claim 20). The appliance door closure assembly of claim 12, wherein the base is integrally formed with a portion of the inner door.  
The differences being that Park fails to clearly disclose the limitation in (i) Claim 12 of the anchor disposed within the first housing of the inner door (instead of the outer door), and the latch assembly disposed within the second housing of a cavity of the outer door (instead of the inner door); (ii) Claim 12 of a pocket handle disposed on a lower portion of the outer door, wherein the pocket handle includes a cavity positioned below the cavity of the outer door; a lever having a handle extending into the cavity of the pocket handle and a connection end extending into the cavity of the4 outer door; and an actuation member having a first end coupled to the first cam and a second end coupled to the connection end of the lever; (iii) Claim 17; and (iv) Claim 20 of the base is integrally formed with a portion of the outer door (instead of the inner door).

Therefore, it would have been obvious and well within the level of one skilled in the art, in view of LV, to modify Park to include the limitations in (i) Claim 12 of the anchor disposed within the first housing of the inner door (instead of the outer door), and the latch assembly disposed within the second housing of a cavity of the outer door (instead of the inner door); and (iv) Claim 20 of the base is integrally formed with a portion of the outer door (instead of the inner door) in order to increase the overall versatility of the appliance door closure assembly.  
Regarding (ii) and (iii), Lee discloses an appliance door assembly comprising an inner door 100; an outer door 200 selectively coupled with the inner door 100; an anchor disposed within a first housing of the inner door 100 and defining a retention space (Fig. 7); and a latch assembly disposed within a second housing of a cavity of the outer door 200, the latch assembly comprising a first cam; a second cam; a pocket handle disposed on a lower portion of the outer door, wherein the pocket handle includes a cavity positioned below the cavity of the outer door; a lever having a handle 415 extending into the cavity of the pocket handle and a connection end 414 extending into the cavity of the outer door; and an actuation member 420 having a first end coupled to the first cam and a second end coupled to the connection end 414 of the 
Therefore, it would have been obvious and well within the level of one skilled in the art, in view of Lee, to modify the actuation member of Park, as modified, to include the limitations in (ii) Claim 12 of a pocket handle disposed on a lower portion of the outer door, wherein the pocket handle includes a cavity positioned below the cavity of the outer door; a lever having a handle extending into the cavity of the pocket handle and a connection end extending into the cavity of the4 outer door; and an actuation member having a first end coupled to the first cam and a second end coupled to the connection end of the lever; (iii) Claim 17 of wherein the actuation member is positioned within a sleeve disposed within the cavity of the outer door in order to facilitate opening of the door assembly.
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Park, as modified, as applied to claim 12 above, and further in view of Kwak.
Park, as modified, discloses all the elements recited in Claim 14 including wherein the latch assembly further includes a spring 96 operably coupled to the first cam 93 and the second cam 92.
The difference being that Park, as modified, fails to clearly disclose the spring configured to bias the second cam in an unlocked position.  
However, Kwak discloses a latch assembly including a first cam, a second cam 130 engaged with the first cam, wherein the second cam 130 defines a hook; and a spring 230 configured to bias the second cam 130 to an unlatched/unlocked position.
Claim 14 of the spring configured to bias the second cam to an unlocked position in order to facilitate biasing the second cam to the unlocking position.
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Park, as modified, as applied to claim 12 above, and further in view of US 2009/0151257 to Dominique.
Park, as modified, discloses all the elements as discussed above except for the limitations recited in Claim 18.
However, Dominique discloses a latch assembly comprising a first cam 7 having a first contact surface and pivotally coupled to a base; a second cam 5 having a second contact surface engaged with the first contact surface of the first cam 7, wherein the latch assembly is movable between a first position and a second position; wherein the second contact surface includes a first portion and a second portion, and further wherein the first portion is positioned substantially flush with the first contact surface of the first cam when the second cam is in the locked position (Fig. 6A) and the second portion is positioned substantially flush with the first contact surface of the first cam when the second cam is in the unlocked position (Fig. 3A).
Therefore, it would have been obvious and well within the level of one skilled in the art, in view of Dominique, to modify Park, as modified, to include the limitations in Claim 18 of wherein the second contact surface includes a first portion and a second portion, and further wherein the first portion is positioned substantially flush with the first contact surface of the first cam when the second cam is in the locked position and the . 
Response to Arguments
Applicant’s arguments with respect to claim(s) 6 and 12 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Allowable Subject Matter
Claims 1-5, and 10-11 are allowed.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANH VAN TRAN whose telephone number is (571)272-6868. The examiner can normally be reached Monday-Friday 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DANIEL TROY can be reached on (571)270-3742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.












HVT
December 29, 2021

/HANH V TRAN/Primary Examiner, Art Unit 3637